 

FILED
January 24, 2020

 

 

 

UNITED STATES DISTRICT COURT FOR THE . CLERK, US DISTRICT COURT
EASTERN DISTRICT OF
EASTERN DISTRICT OF CALIFORNIA $< shee —
UNITED STATES OF AMERICA, )
) Case No. 2:20-mj-00010-EFB
Plaintiff, )
V. )
) ORDER FOR RELEASE OF
IAN DANIEL RADICH, ) PERSON IN‘CUSTODY
Defendant. )
)

 

TO: UNITED STATES MARSHAL:

This is to authorize and direct you to release, [AN DANIEL RADICH, Case No.
2:20-mj-00010-EFB from custody subject to the conditions contained in the attached “Notice to
Defendant Being Released” and for the following reasons:

_._ Release on Personal Recognizance
_X___ Bail Posted in the Sum of: $100,000.00,

_X_ Co-Signed Unsecured Appearance Bond

Secured Appearance Bond

X_ (Other) Conditions as stated on the record.

_X_ (Other) The Defendant is ordered to appear on 2/11/2020 at 11:00 a.m. before Magistrate

Judge Willie J. Epps Jr. at U.S. Courthouse, 80 Lafayette St., 3" Floor, Jefferson City,

MO 65101.
This release order is not effective until the date defendant has signed and understands the attached
“Notice to Defendant Being Released”.

Issued at Sacramento, CA_ on _1/24/2020_ at_2:30 p.m.

 

   

DY age L,
Edmund F. Brennan
United States Magistrate Judge
